United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2957
                         ___________________________

                              United States of America

                               lllllllllllllllllllllAppellee

                                            v.

                             Anthony Donnelle Brown

                              lllllllllllllllllllllAppellant
                                     ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: February 11, 2013
                              Filed: February 22, 2013
                                   [Unpublished]
                                   ____________

Before SMITH, ARNOLD, and MELLOY, Circuit Judges.
                           ____________

PER CURIAM.

       Anthony Brown admitted that by twice driving after his license was cancelled
(a misdemeanor under Minnesota law), he violated the terms of his supervised release
that were imposed as part of his sentence for being a felon in possession of a firearm,
see 18 U.S.C. § 922(g)(1). The parties agreed that Mr. Brown's infractions
constituted a Grade C violation under U.S.S.G. § 7B1.1(a)(3), and, given Mr. Brown's
criminal history, the guidelines recommended a range of 8 to 14 months'
incarceration, see U.S.S.G. § 7B1.4. After the district court1 sentenced him to
6 months in prison, Mr. Brown appealed, arguing that his sentence is substantively
unreasonable because it is "greater than necessary" to fulfill the sentencing goals set
out in 18 U.S.C. § 3553(a).

        We use the same "deferential abuse-of-discretion standard" to review the
substantive reasonableness of sentences imposed upon revocation of supervised
release as we do when considering the substantive reasonableness of an initial
sentence. See United States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008). We
likewise give the same presumption of reasonableness to a revocation sentence within
the range recommended by U.S.S.G. § 7B1.4 that we give to an initial sentence that
falls within the applicable guideline range. See, e.g., United States v. Petreikis,
551 F.3d 822, 824 (8th Cir. 2009). Furthermore, where a district court imposes an
initial sentence below the advisory guideline range, we have held that "it is nearly
inconceivable that the court abused its discretion in not varying downward still
further," see United States v. Lazarski, 560 F.3d 731, 733-34 (8th Cir. 2009), and we
see no reason to apply a different principle to a sentence below a range recommended
by § 7B1.4, such as Mr. Brown's. In imposing sentence, moreover, the district court
here noted that it was "taking into account all of the circumstances," including
Mr. Brown's "track" record on supervised release, which was "not good." From these
statements and the record as a whole, we conclude that the court properly considered
the § 3553(a) sentencing goals as directed to do when imposing a sentence from a
violation of supervised release, see 18 U.S.C. § 3583(e). See United States v.
Perkins, 526 F.3d 1107, 1110-11 (8th Cir. 2008). Because Mr. Brown has given us
no reason to believe that his below-guidelines sentence was "greater than necessary"



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                         -2-
to fulfill the appropriate sentencing goals set out in 18 U.S.C. § 3553(a), we discern
no error here.

      Affirmed.
                       ______________________________




                                         -3-